UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 FROM TO COMMISSION FILE NUMBER: 000-49676 ARTFEST INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 03-0390855 (State or jurisdiction (IRS Employer of incorporation or organization) Identification No.) 27758 Santa Margarita Parkway, # 281 Mission Viejo CA 92691 (Address of Principal Executive Offices) (Zip Code) Issuer's telephone number:1-888-692-7833 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X] As ofNovember 15,2007, the Registrant had28,190,629 shares of common stock outstanding. Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] -1- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management's Discussion and Analysis and Plan of Operation Item 3. Controls and Procedures. PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K Signatures CERTIFICATIONS -2- PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PAGE ACCOUNTANT'S REVIEW REPORT F-1 FINANCIAL STATEMENTS Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to Financial Statements F-5 -3- THOMAS BAUMAN CERTIFIED PUBLIC ACCOUNTANT 4 SCHAEFFER STREET HUNTINGTON STATION, NY 11746 Telephone (631) 427-4789Fax (631) 424-3649 To the Board of Directors and Stockholders Artfest International, Inc. Mission Viejo, CA 92691 Report of Independent Registered Public Accounting Firm I have reviewed the Balance Sheets of Artfest International, Inc. (A Development Stage Company) as of September 30, 2007 and 2006 and the related Statements of Operations, Stockholders Equity, and Cash Flows for the periods then ended. These interim financial statements are the responsibility of the companys management. I conducted the review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, I do not express such an opinion. Based on my review, I am not aware of any material modifications that should be made to the accompanying financial statements in order for them to be in conformity with US generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has had limited operations and has not commenced planned principal operations.The Company's financial position and operating results raise substantial doubt about its ability to continue as a going concern.Managements plan regarding those matters also are described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Thomas Bauman, C.P.A. November 19, 2007 F-1- ARTFEST INTERNATIONAL, INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 Current Assets: Cash $ 829 $ 255 Prepaid Expenses 291 561 Total Current Assets 1,120 816 Property and Equipment, at cost less accumulated depreciation 1,600 5,125 TOTAL ASSETS 2,720 5,941 Current Liabilities: Accounts Payable and Accrued Liabilities $ 162,483 $ 110,882 Note Payable - Current Portion (Note 8) 8,315 18,806 Loans Payable (Note 8) 739,332 624,107 TOTAL LIABILITIES 910,130 753,795 Stockholders' Equity: Common Stock - $.00001 par value - 40,000,000 shares authorized, 28,190,629 and 28,000,629 shares issued and outstanding 198 198 Additional Paid-in Capital 264,490 264,490 Accumulated deficit (1,172,098 ) (1,012,542 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,720 $ 5,941 F-2- ARTFEST INTERNATIONAL, INC. (A Development Stage Company) STATEMENT OF OPERATIONS (Unaudited) For the Three For the Nine Months ended Months ended September 30, September 30, 2007 2006 2007 2006 Revenues $ - $ - $ - $ 91,257 Cost of Revenue - - - 69,929 Gross Profit (Loss) - - - 21,328 Sales, General and Administrative Expenses 50,752 19,315 159,465 180,921 Net (Loss) From Operations (50,752 ) (19,315 ) (159,465 ) (159,593 ) Other Income (Expense) , Net - - - (17,573 ) (Deficit) - Development Stage $ (50,752 ) $ (19,315 ) $ (159,465 ) $ (177,166 ) Weighted average number of common shares outstanding - basic and fully diluted 28,190,629 27,910,629 28,063,962 27,222,296 Net (Loss) per share - basic and fully diluted $ 0 $ 0 $ 0 $ 0 F-3- ARTFEST INTERNATIONAL, INC. (A Development Stage Company) STATEMENT OF CASH FLOWS (Unaudited) For the Nine Months ended September 30, 2007 2006 Cash Flows from Operating Activities: Net Income (Loss) $ (159,465 ) $ (177,166 ) Adjustments to reconcile net (loss) to net cash (used) by operating activities: Depreciation 3,525 3,525 (Increase) Decrease in other assets - 21,410 Increase in loan receivable - 995 Increase in accounts payable and accrued expenses 51,601 15,613 Increase in prepaid expenses 270 (561 ) Net Cash (Used) by Operating Activities: (104,160 ) (136,184 ) Cash Flows From Investing Activities: (Purchase ) Disposal of Equipment - 30,114 Net Cash Used by Investing Activities: - 30,114 Cash Flows From Financing Activities: Issuance of Common Stock - - Decrease in Notes payable (10,492 ) 2,267 Increase in loans payable 115,225 64,615 Increase in contributed capital - 40,000 Net Cash Provided by Financing Activities: 104,733 106,882 Net Increase in Cash 574 812 Cash at Beginning of Period 255 878 Cash at End of Period $ 829 $ 1,690 F-4- ARTFEST INTERNATIONAL, INC. (A Development Stage Company) NOTES
